SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
428
CA 10-01696
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


LAURIE REBON, PLAINTIFF-APPELLANT,

                     V                                             ORDER

DONNA YORK, AS EXECUTRIX OF THE ESTATE OF
WARREN M. HELDWEIN, DECEASED,
DEFENDANT-RESPONDENT.
-----------------------------------------------
DONNA YORK, AS EXECUTRIX OF THE ESTATE OF
WARREN M. HELDWEIN, DECEASED, THIRD-PARTY
PLAINTIFF,

                     V

JUSTIN REBON, THIRD-PARTY DEFENDANT-RESPONDENT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (PAMELA S. SCHALLER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered May 19, 2010 in a personal injury action.
The order granted the motion of defendant for summary judgment
dismissing the complaint and granted the motion of third-party
defendant for summary judgment dismissing the third-party complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court